Title: To John Adams from Thorowgood Smith, 29 December 1800
From: Smith, Thorowgood
To: Adams, John



Sir
Baltimore Decemr. 29th, 1800

The Death of my worthy Friend Gustavos Scott Esqr. has, I am informed, occasioned a vacancy in the Board of Commissioners of the Federal City, as such I beg leave to offer myself to your Excellency as a Candidate to fill said Vacancy.—The slight knowledge you may have of me, if any, will hardly justify the liberty I am now taking; but having some thoughts of settling myself in the City, and under an impression that I could render some Service in the Duties required as a Commissioner, I have with the advice of some my Friends in this place, presumed to solicit the appointment.—With respect to me & my Character, I beg leave to refer you to William Hindman Esqr. & Colo: Howard of the Senate, one of which Genl. will have the Honor to hand you this.—
With sentiments of great respect I have the Honor to be your Excellencys— / Mo. Obedt. Hble Servt.

Thorowgd. Smith